Case 1:20-cv-02205-MKB-RER Document 19 Filed 08/21/20 Page 1 of 1 PageID #: 614




                                                                90 Park Avenue
                                                              New York, NY 10016
                                                        212-210-9400 | Fax: 212-210-9444



    August 21, 2020

    The Honorable Judge Margo K. Brodie
    United States District Court for the
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

    Re:        1:20-cv-02205-MKB-RER – Group One Ltd. v. GTE GmbH et al.
               Motion to Dismiss – Joint Proposed Briefing Schedule

    Dear Judge Brodie:

    Pursuant to the Court’s August 15, 2020 Order, the parties have conferred and jointly
    propose that Plaintiff’s response to Defendants’ Motion to Dismiss be due by September
    9, 2020 and Defendants’ reply be due by September 23, 2020.

    Respectfully submitted,

    /s/ Karl Geercken

    Karl Geercken

    Attorney for Defendants

    KG:nm




    Alston & Bird LLP                                                                                                           www.alston.com

                     One Atlantic Center, 1201 West Peachtree Street | Atlanta, GA 30309-3424 | 404-881-7000 | Fax: 404-881-7777
     Hanwei Plaza, West Wing, Suite 21B2, No. 7 Guanghua Road, Chaoyang District | Beijing 100004, China | +86-10-85927500 | Fax: +86-10-85927575
                    Level 20 Bastion Tower, 5 Place du Champs de Mars | B-1050 Brussels, BE | +32 2 550 3700 | Fax: +32 2 550 3719
                Bank of America Plaza, 101 South Tryon Street, Suite 4000 | Charlotte, NC 28280-4000 | 704-444-1000 | Fax: 704-444-1111
                           Chase Tower, 2200 Ross Avenue, Suite 2300 | Dallas, TX 75201 | 214-922-3400 | Fax: 214-922-3899
                       5th Floor, Octagon Point, St. Paul’s, 5 Cheapside | London, EC2V 6AA, United Kingdom | +44.0.20.3823.2225
                          333 South Hope Street, 16th Floor | Los Angeles, CA 90071-1410 | 213-576-1000 | Fax: 213-576-1100
                                        90 Park Avenue | New York, NY 10016 | 212-210-9400 | Fax: 212-210-9444
                                  555 Fayetteville St, Suite 600 | Raleigh, NC 27601 | 919-862-2200 | Fax: 919-862-2260
                                560 Mission St., Suite 2100 | San Francisco, CA 94105 | 415-243-1000 | Fax: 415-243-1001
                            1950 University Avenue, 5th Floor | East Palo Alto, CA 94303 | 650-838-2000 | Fax: 650-838-2001
                        The Atlantic Building, 950 F Street, NW | Washington, DC 20004-1404 | 202-239-3300 | Fax: 202-239-3333
